Title: From George Washington to Lieutenant Colonel Isaac Sherman, 24 March 1778
From: Washington, George
To: Sherman, Isaac



Sir
Head Quarters [Valley Forge] 24th March 1778

I am favd with yours of the 11th reminding me of your former request to have an enquiry into your Conduct and that of the Regiment under your command on the 7th Decembr last. When you first mentioned this matter, the Army was in so moving a State that it was impossible to hold a Court, as soon as we were fixed, I recollected your request, and intended to have given an order for the enquiry, but I was

informed that you were ill and had been obliged to leave Camp; nor was I certain untill I recd yours, as above, that you had returned. If you will fix a time I will order the Adjutant General to summon a proper Court and will give notice to General Reed, who is the principal person charged by you with reflecting upon your conduct to attend.
